Citation Nr: 1232960	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  06-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to November 1968.  

This matter is before the Board of Veterans 'Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2009, the Veteran testified at a Board video-conference hearing from the Pittsburg RO before the undersigned Veterans Law Judge in Washington, DC.  A transcript of the hearing is of record.  

In October 2009 and March 2011, the Board remanded the claim for additional development.  Specifically, with the March 2011 remand, the Board noted that the Veteran had submitted a timely notice of disagreement (NOD) with regards to the issue of an increased evaluation for posttraumatic stress disorder (PTSD).  At that time, it appeared that the RO had never issued a statement of the case (SOC) with regards to the issue.  As such, the Board returned the claim for the RO to issue a SOC and to give the Veteran an opportunity to perfect an appeal of such issue by submitting a timely substantive appeal.  Manlincon v. West, 12 Vet. App. 239 (1999).  As noted in the claims file, the RO was working on the issue via a temporary file and a SOC had been completed and issued in March 2009.  No substantive appeal was received pertaining to this issue; therefore, the issue of increased evaluation for PTSD not currently on appeal.  


FINDING OF FACT

The Veteran is unable to maintain substantially gainful employment as a result of impairments and symptoms associated with his service-connected disabilities.  



CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16, 4.17, 4.18, 4.19 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 
  
Given the fully favorable decision discussed below (grant of TDIU), the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the effective date to be assigned, the RO will address this matter in effectuating the award.  If the Veteran disagrees with the effective date assigned by the RO for TDIU, he will have the opportunity to appeal the effective date assignment.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA's duties to notify and assist need not be further discussed. 

TDIU Legal Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).  

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361; see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994). When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the U.S. Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 
5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 
 
In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19.

Substantially gainful employment is work that is more than marginal, which permits the individual to earn a "living wage."  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a).

TDIU Analysis  

In this case, the Veteran contends that he is unable to maintain employment due to his service-connected disabilities.  At the September 2009 Board hearing, the Veteran testified that he self-medicates by drinking alcohol excessively because of the pain associated with the service-connected eye disorder, PTSD, scarring, diabetes, and bilateral knee arthritis.  The Veteran explained that the excessive drinking began to cause problems on the job, which often led to verbal arguments with his supervisor.  After failing a breathalyzer test at work and undergoing continuing conflict with his boss, the Veteran stated that he retired from his job in 2005.  See the September 2009 Board hearing transcript.  The Veteran asserts that a TDIU is warranted.  

As noted above, the first element of a TDIU requires that a veteran be currently service connected for at least one disability.  Here, the Veteran is service connected for the following disabilities: residuals of shell fragment wound of the right eye with no light perception, evaluated as 30 percent disabling; diabetes mellitus, type 2, evaluated as 20 percent disabling; posttraumatic stress disorder(PTSD), evaluated as 30 percent disabling; right knee arthritis, evaluated as 10 percent disabling; left knee arthritis, evaluated as 10 percent disabling; facial scars, evaluated as 10 percent disabling; multiple scars of the right lower extremity, evaluated as 10 percent disabling; multiple scars of the left lower extremity, evaluated as 10 percent disabling; residuals of a left tibia fracture, evaluated as 0 percent disabling; inactive otitis media of the right ear, evaluated as 0 percent disabling; malaria, evaluated as 0 percent disabling; residuals of fracture of the nasal bone, evaluated as 0 percent disabling; right hand scars and wrist discoloration, evaluated as 0 percent disabling; hookworm infestation, evaluated as 0 percent disabling; and bilateral hearing loss, evaluated as 0 percent disabling.  The Veteran's combined disability rating is 80 percent.  

The Veteran does not have one service-connected disability rated at least 40 percent disabling; however, the Veteran does have multiple disabilities resulting from a common etiology.  38 C.F.R. § 4.16(a).  Specifically, in February 1968 while on active duty, the Veteran was wounded by rocket fragments.  Service treatment records note that the Veteran sustained injuries to the right eye, a fracture to the nose, a cortical fracture of the left tibia, multiple penetrating fragment wounds of the lower extremities, partial deafness, and hookworm infestation.  It was noted that the Veteran was retired from the military due to these disabilities.  When these disability ratings are combined, the Veteran has a singular disability rating of 40 percent for the purposes of establishing eligibility under the regulations; therefore, the service-connected disabilities meet the schedular percentage requirements under 38 C.F.R. § 4.16(a).  

To establish a TDIU, the evidence must also show that these service-connected disabilities prohibit the Veteran from obtaining or maintaining substantially gainful employment.  38 C.F.R. § 4.16(a).  In this case, there is both favorable and unfavorable evidence on the question of whether the service-connected disabilities alone render the Veteran unable to obtain or maintain substantially gainful employment sufficient to place the evidence in equipoise.   

The evidence shows that the Veteran has not worked since September 2004.  The Veteran previously worked in the shipping department of a local company and has two years of college education.  

The favorable evidence includes that the U.S. Social Security Administration (SSA) found that the Veteran has the residual functional capacity to lift and carry 20 pounds occasionally and 10 pounds frequently, that he is able to stand or walk no more than 2 hours in an 8 hour workday and sit for 6 hours in an 8 hour workday, and has limited ability to push or pull in the lower extremities due to degenerative arthritis and decreased range of motion of the knees.  The Veteran was noted as being able to climb stairs and use ramps occasionally, but was advised to never climb ladders, ropes, or scaffolds.  It was also noted that the Veteran should also avoid kneeling and crawling.  

The SSA determined that, as a result of the combination of the Veteran's physical and mental impairments, the Veteran is unable to perform work activities on a sustained basis.  While the criteria used by the SSA in such a decision are not the same as VA criteria for an award of TDIU, and the SSA determination is not binding upon VA, such determinations are still evidence to be weighed and considered in a veteran's case on the question of unemployability.  See, e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992).

The evidence in favor of the Veteran's claim for a TDIU also includes the Veteran's multiple statements and testimony to the effect that he retired from his employment because of the symptoms or impairments associated with the service-connected disabilities.  As mentioned previously, at the September 2009 Board hearing, the Veteran asserted that the symptoms associated with all the service-connected disabilities caused him to abuse alcohol, which in turn caused him to display disruptive behavior at work and retire from his job.  

Additionally, the medical evidence shows that the Veteran has a multitude of problems affecting his overall health.  In June 2005 and July 2005, the Veteran was afforded several VA examinations.  Results reveal that the Veteran is unable to see light perception in the right eye and has endured moderate to moderately severe hearing loss in the right ear.  The Veteran also has some disequilibrium due to his poor vision and leg problem.  At the July 2005 examination, the VA examiner stated that due to the unaided hearing loss, the Veteran would have some disabling factors especially in noisy situations.  The examiner explained that the Veteran would have difficulty with localization or directionality so his ability to pinpoint directions or objects would become problematic.  The Veteran takes Ativan and Paxil for the service-connected PTSD and experiences sleep impairment, irritability, nightmares, impaired impulse control, intrusive behavior, and hypervigilance.  In October 2006, range of motion testing revealed left knee flexion to 110 degrees and right knee flexion to 115 degrees.  

In a July 2007 statement, a licensed counselor from the local Vet Center explained that prior to the Veteran's retirement from employment, his alcohol consumption increased because of the lasting pain from the in-service rocket fragments and the perception of his physical appearance due to being blind in one eye.  As noted in a March 2010 VA examination report, the Veteran has substantial difficulty with sound localization and hearing with excessive noise in the background.  The Veteran is also blind in the right eye.  The March 2010 examiner explained that if a sound source approaches his right side, "he can neither see nor hear the person or object[,] . . . . [which] is noted as a safety issue and concern."  An October 2010 VA examination report notes that the Veteran walks with difficulty even with braces on his leg and has difficulty hearing.  

The evidence weighing against the Veteran's claim for a TDIU includes opinions, or partial opinions, from VA examiners that the Veteran is not rendered unemployable by his service-connected PTSD.  In June 2005, the VA examiner opined that, based upon the Veteran's psychiatric symptoms alone, the Veteran's symptoms do not render him unemployable.  Similarly, in February 2006, a VA examiner offered a similarly limited opinion that the Veteran would be employable were he not already retired because the severity of his psychiatric symptoms "alone" does not render him unemployable.  A VA examiner in October 2010 also opined that, based on the Veteran's psychiatric issues, he would be able to tolerate the normal stress, interpersonal interactions, and schedule inherent in any employment setting.  

Such opinions are limited by their own terms to the impact of only the service-connected psychiatric disability on employability, and do not address the larger relevant question of whether all the Veteran's service-connected disabilities, both physical and mental, render him unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. § 4.16(a),(b) (TDIU may be assigned when "service-connected disabilities" render the veteran unemployable); 38 C.F.R. § 4.15 ("full consideration must be given to unusual physical or mental effects in individual cases . . . to defects in physical or mental endowment . . . impairment of mind or body").

Based on this evidence, the Board finds that the weight of the evidence is at least in relative equipoise on the question of whether the Veteran is unable to follow a substantially gainful occupation as a result of all the service-connected disabilities.  While there are some VA psychiatric examination opinions to the effect that the Veteran is not unemployable due to the service-connected PTSD, the evidence also shows that the Veteran has other impairing physical disabilities that impair physical abilities in combination with psychiatric symptoms.  The Veteran's combinations of 

physical and mental impairments must be considered in making a determination as to whether the Veteran is unable to be substantially gainfully employed.  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for a TDIU have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  


ORDER

A TDIU is granted.  



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


